Exhibit 10.3

Summary Sheet of Non-Employee Director Compensation

(Effective May 10, 2007)

 

1.       Annual Cash Retainer: $30,000 2.   Annual Deferred Stock Unit Award:
$55,000 value 3.   Meeting Fees:  

•   Board

  $2,500 ($750 if attendance is by telephone)  

•   Committee    

  $2,500 ($750 if attendance is by telephone) 4.       Committee Chairperson
Annual Retainer:  

•   Audit Committee Chairperson

  $20,000  

•   Other Committee Chairpersons

  $10,000 5.   Lead Director Annual Retainer:  

$20,000

6.   Reimbursement: All Directors, regardless of whether they are employees of
the Company, receive reimbursement for out-of-pocket expenses incurred in
connection with attending meetings of the Board of Directors, or any of its
Committees.